Case 9:19-bk-11573-MB            Doc 992 Filed 05/12/20 Entered 05/12/20 16:18:44               Desc
                                  Main Document     Page 1 of 2



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com                                          FILED & ENTERED
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006                                      MAY 12 2020
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735                                          CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY handy      DEPUTY CLERK
 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11

12 In re                                                Case No. 9:19-bk-11573-MB

13 HVI CAT CANYON, INC.,                                Chapter 11

14                     Debtor.                          ORDER APPROVING SECOND
                                                        STIPULATION BETWEEN TRUSTEE AND
15                                                      RIGHETTI RANCH PROPERTIES, LLC TO
                                                        CONTINUE HEARING ON TRUSTEE’S
16                                                      MOTION FOR AN ORDER: (1) SETTING
                                                        PROCEDURES FOR ASSUMPTION OF OIL
17                                                      AND GAS LEASES; (2) AUTHORIZING
                                                        ASSUMPTION OF SURFACE LEASES;
18                                                      AND (3) AUTHORIZING REJECTION OF
                                                        THE LAKEVIEW OFFICE AND
19                                                      WAREHOUSE LEASE FOR RIGHETTI
                                                        RANCH PROPERTIES, LLC ONLY
20
                                                        Current Hearing Date, Time and Location:
21                                                      Date:    May 19, 2020
                                                        Time:    10:30 a.m.
22                                                      Place: Courtroom 201
                                                                 1415 State Street
23                                                               Santa Barbara, California 93101

24                                                      Proposed Hearing Date, Time and Location:
                                                        Date:   June 15, 2020
25                                                      Time:   10:30 a.m.
                                                        Place: Courtroom 201
26                                                              1415 State Street
                                                                Santa Barbara, California 93101
27

28

     1588905.1 26932                                1
Case 9:19-bk-11573-MB           Doc 992 Filed 05/12/20 Entered 05/12/20 16:18:44            Desc
                                 Main Document     Page 2 of 2



 1            The Court having read and considered the Second Stipulation Between Trustee And Righetti

 2 Ranch Properties, LLC To Continue Hearing On Trustee’s Motion For An Order: (1) Setting

 3 Procedures For Assumption Of Oil And Gas Leases; (2) Authorizing Assumption Of Surface

 4 Leases; And (3) Authorizing Rejection Of The Lakeview Office And Warehouse Lease For Righetti

 5 Ranch Properties, LLC Only (“Stipulation”) (docket no. 981), and good cause appearing, it is

 6            ORDERED THAT:

 7            1.       The Stipulation is approved.

 8            2.       The hearing on the Trustee’s Motion For An Order: (1) Setting Procedures For

 9 Assumption Of Oil And Gas Leases; (2) Authorizing Assumption Of Surface Leases; And

10 (3) Authorizing Rejection Of The Lakeview Office And Warehouse Lease is continued from

11 May 19, 2020 at 10:30 a.m. to June 15, 2020 at 10:30 a.m., for Righetti Ranch Properties, LLC

12 only.

13                                                    ###

14

15

16

17

18

19

20

21

22

23
      Date: May 12, 2020
24

25

26
27

28

     1588905.1 26932                                   2
